Citation Nr: 9910064	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a compensable rating for 
pseudofolliculitis barbae, currently assigned a 
noncompensable disability evaluation.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who was born in July 1954, had active service 
from October 1972 to December 1975.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating actions in August 1996, which denied 
pension benefits, and April 1998, which denied entitlement to 
a compensable rating for pseudofolliculitis barbae, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran filed VA Form 9 in February 1997 and again in 
July 1998, perfecting the appeal as to each issue and 
requested a hearing at the RO before a traveling member of 
Board.  Such a hearing was scheduled on November 18, 1998 but 
the veteran failed to attend the hearing.  


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is manifested by 
subjective complaints of itching but no active lesions are 
currently shown.  

2.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected 
pseudofolliculitis barbae.  

3.  The veteran's alcohol and drug abuse are due to willful 
misconduct and may not be considered for pension purposes.  

4.  The veteran's hypertension is currently manifested by 
diastolic pressure predominantly less than 100 and is 
controlled with medication, warranting no more than a 10 
percent evaluation.  

5.  The veteran's residuals of excisions of exostoses from 
the dorsum of the feet and bilateral pes planus are 
manifested by arthritic changes and subjective complaints of 
pain but the pain is partially relieved with medication.  

6.  The veteran's psychiatric disability is not productive of 
any impairment. 

7.  The veteran's residuals of low back injuries are 
manifested by subjective complaints of pain but there is no 
clinical evidence of limitation of motion or other functional 
impairment.  

8.  The veteran's past growth in the groin area is no longer 
clinically demonstrated and his epistaxis, which was episodic 
in the past, is also not demonstrated.  

9.  The veteran's headaches are not prostrating.  

10.  The combined evaluation for the veteran's lifetime 
disabilities is 20 percent. 

11.  The veteran does not have anatomical loss or a loss of 
use of either hand or foot; he has not lost the sight of both 
eyes; and he is not permanently helpless or permanently 
bedridden. 

12.  The veteran was born in July 1954, he has three years of 
college education and occupational experience in both 
maintenance and in a clerical field but he has not worked 
since late 1995.  

13.  The veteran's disabilities are not of sufficient 
severity as to permanently preclude substantially gainful 
employment consistent with his age, education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  A compensable rating for pseudofolliculitis barbae is 
not warranted on a schedular or extraschedular basis.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.21, Part Four, Diagnostic Codes 7899-7814-7806 (1998).  

2.  The veteran is not permanently unemployable as a result 
of his lifetime disabilities, with consideration of age, 
education and occupational experience.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  Once a well grounded claim is 
submitted, a duty to assist the veteran attaches under 38 
U.S.C.A. § 5107(a).  

In VA Form 21-4138, Statement in Support of Claim, of 
December 1997, the veteran requested that VA outpatient 
treatment (VAOPT) records be obtained.  The RO obtained these 
records which are now on file.  Also, the veteran was 
scheduled for but did not attend a hearing in support of his 
claims.  In his June 1996 claim for pension, in VA Form 21-
4138, he requested that he be afforded a VA examination in 
conjunction with his claim for pension benefits.  This 
examination was conducted in July 1996.  

The Board is satisfied that all relevant facts have been 
properly developed.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).  


Pseudofolliculitis Barbae

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Pseudofolliculitis barbae (PFB) is not listed as a ratable 
disease entity.  The rating of a disability not listed in the 
VA Schedule for Rating Disabilities may be done as analogous 
to a listed condition under 38 C.F.R. § 4.20 or by a 'built- 
up' diagnostic code under 38 C.F.R. § 4.27.  38 C.F.R. § 4.27 
provides that the diagnostic code number will be 'built-up' 
with the first 2 digits being selected from the part of the 
schedule most closely identifying the bodily part or system, 
and, following a hyphen, the last 2 digits will be '99' to 
signify that it is rated as an unlisted condition.  See 
Generally Archer v. Principi, 3 Vet. App. 433 (1992).  

Here, PFB has been rated as analogous to tinea barbae under 
38 C.F.R. § 4.118, DC 7814 (1998) which in turn is rated as 
eczema under 38 C.F.R. § 4.118, DC 7806 (1998).  Under 38 
C.F.R. § 4.118, DC 7806, eczema when manifested by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area warrants a noncompensable rating.  When 
eczema is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted. 

On general medical examination in July 1996 the veteran had 
no facial deformity and examination of his skin revealed no 
eruptions or jaundice.  Moreover, VA outpatient treatment 
(VAOPT) records of 1993 and from 1996 to 1998 reflect no 
complaints or treatment for PFB.  

In fact, the clinical evidence in recent years is negative 
for signs and symptoms of disability stemming from PFB.  
Although the veteran has stated that he has worn a beard 
since military service due to PFB and has facial itching, 
actual disability due to PFB is not now shown.  He has also 
stated that he has had surgery to remove facial bumps 
stemming from PFB.  It was in February 1990 that a lesion, 
pathologically consistent with a ruptured epidermal cyst with 
acute and chronic granulomatous inflammatory infiltrate was 
excised from a chronically scarred and indented left side of 
his jaw.  Subsequent drainage was noted in October and 
December 1990 and again in July 1991 but not thereafter.  

Accordingly, the veteran's PFB is not shown to be so 
symptomatic or actively disabling as to warrant a compensable 
disability evaluation.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

Pension

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent and 
total disability ratings for pension purposes are authorized 
for disabling conditions not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.342.  Total disability 
will be considered to exist where there is permanent 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the veteran.  38 C.F.R. 
§ 3.340.  Additionally, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the Rating Schedule but is found 
to be unemployable by reason of his or her disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  38 C.F.R. 
§ 3.321(b)(2).  

Background

On VA general medical examination in 1976 it was noted that 
the veteran was employed as a file clerk at a VA medical 
facility.  

The veteran underwent VA hospitalization, for the second 
time, in February 1981 for heroin and cocaine dependence.  He 
had previously been admitted in June 1980.  His heroin habit 
had started in 1976 and he had last used heroin two days 
prior to admission.  His cocaine habit had started in 1979.  
He had a history of blackout spells due to a car accident in 
1975.  He had been employed by the U. S. Postal Service.  He 
again underwent VA hospitalization in May and June 1981 for 
polysubstance abuse, when it was noted that he had worked 40 
hours weekly as an elevator operator for 1 1/2 years.  He was 
again hospitalized for this problem in July and August 1981 
as well as in March 1986, when he was also abusing alcohol.  

On VA cardiovascular examination in 1987 the veteran reported 
working as a landscaper four days weekly, for about 25 hours 
a week.  He sometimes had transient dizziness but no episodes 
of loss of consciousness or convulsions.  The examiner 
commented that even without medication the veteran's blood 
pressure readings were just barely elevated and he was not 
restricted to a low sodium diet.  

The veteran was hospitalized in June 1988 for cocaine abuse 
which, together with physical exertion of running about a 
block, had caused tachycardia.  

VAOPT records reflect that the veteran was seen on two 
occasions in February 1989 for nosebleeds.  

The veteran was hospitalized in March 1989 for a head injury, 
sustained when a pipe fell on him.  VA skull X-rays in March 
and October 1989 revealed no fracture.  

At a May 1989 RO hearing the veteran testified that he was 
taking medication for hypertension and for headaches and was 
working as a maintenance man (page 3 of the transcript of 
that hearing).  

VAOPT records reflect that in February 1990 the veteran was 
placed on a low salt diet.  During VA hospitalization in 
April 1990 the veteran underwent resection of spurs 
(exostoses) from the dorsal aspect of both feet which had 
reportedly been causing increasing disability and difficulty 
in continuing any gainful employment.  

VAOPT records reflect that an X-ray of the veteran's feet in 
July 1990 revealed mild osteoarthritic changes of the first 
metatarsophalangeal joints of both great toes and minimal 
soft tissue swelling of the lateral aspect of the left foot.  
He was treated for a recent low back injury in March and 
April 1993.  

VAOPT records from 1996 to 1998 reflect treatment primarily 
for complaints of pain in the veteran's low back and feet, 
headaches and, in July 1996, a nosebleed.  In July 1997 it 
was noted that he took Tylenol #3 for headaches and foot 
pain.  

In VA Form 21-527, Income - Net Worth and Employment 
Statement, of June 1996, the veteran reported that he had 
become totally disabled in December 1995 when he had worked 
in maintenance but had had to quit because of his disability 
of the feet.  He had three years of college education, as 
well as training in accounting and business.  

On VA general medical examination in July 1996 it was 
reported that the veteran had been unemployed since November 
1995.  He had worked as a maintenance man but had been laid 
off because of what he described as health problems.  He 
related a history of having been in two motor vehicle 
accidents, following which he had had chronic headaches.  His 
headaches were daily and on the right side of his head with 
sharp pains.  A neurological work-up in the past had been 
negative.  Regular Tylenol did not provide much relief but 
Tylenol #3 did provide relief.  A physician had told him that 
he had bilateral flat feet.  He complained of constant pain 
in his feet which forced him to sit down a lot.  He had been 
unable to wear steel-toed boots that had been required in his 
past work.  He reported that he had had the onset of 
palpitations several weeks prior to the examination and also 
now took medication for hypertension.  He had a history of 
episodes of epistaxis.  He denied any recent cocaine use.  He 
was 42 years of age.  

On examination the veteran's posture and gait were normal.  
He had a regular rhythm of his heart and no murmurs, gallops 
or rubs.  There was no clinical evidence of cardiomegaly.  
His blood pressure readings were 130/80, 140/90, and 150/100.  
He had full range of motion of all of his joints and had no 
joint swelling, deformity or instability.  He had bilateral 
pes planus and there was evidence of excision of prior 
exostoses of the dorsum of the feet.  Neurologically, he had 
no motor or sensory loss and no pathological signs.  There 
were no localizing or lateralizing signs.  On psychiatric 
evaluation his behavior and comprehension appeared normal.  
He appeared to be grossly emotionally stable.  X-rays of his 
feet were negative.  An electrocardiogram (EKG) was abnormal 
with a non-specific T wave abnormality.  

The diagnoses were a history of: (1) hypertension, (2) flat 
feet, (3) excision of exostosis of both feet, (4) 
palpitations (with abnormal EKG), (5) headaches, (6) 
epistasis, and (7) cocaine abuse in the past.  

The RO has determined that the compensable pensionable 
disabilities are service-connected hypertension, rated 10 
percent, and nonservice-connected residuals of excisions of 
exostoses from the dorsum of the feet, rated 10 percent; and 
that a noncompensable rating was warranted for service-
connected PFB and for nonservice-connected residuals of a 
back injury, foot disability, growth in the groin, nervous 
condition, bilateral pes planus, headaches, and epistaxis.  
These resulted in a combined disability evaluation, for 
pension purposes, of 20 percent.  The RO also noted in the 
August 1996 rating action that consideration was given to the 
criteria of 38 C.F.R. § 3.321(b)(2).  

The assignment of a compensable evaluation for hypertension, 
for which the veteran takes medication and is on a low sodium 
diet, under 38 C.F.R. § 4.104, DC 7101 (1998), under the 
criteria in effect prior to January 12, 1998, requires 
diastolic blood pressure readings of predominantly 100 or 
more.  Note 2 of that DC indicated that when continuous 
medication was necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent is assigned.  

The criteria which became effective January 12, 1998, provide 
for a 10 percent rating for hypertension with diastolic 
pressure predominantly 100 or more, or: systolic pressure 
predominantly 160 or more, or; a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101 (1998).  Note 2 to DC 7010 
provides that when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Here, a rating of 10 percent is 
appropriately assigned under either of the rating criteria.  

The nonservice-connected residuals of excisions of exostoses 
from the dorsum of the veteran's feet are assigned a 10 
percent rating, analogously as unilateral or bilateral 
anterior metatarsalgia (Morton's disease) under 38 C.F.R. 
§ 4.71a, DC 5279 (1998) which provides a single and maximum 
rating of 10 percent.  38 C.F.R. § 4.31 (1998) provides that 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

The veteran also has pes planus (flat feet) and under 38 
C.F.R. § 4.71a, DC 5276 (1998) mild symptoms of pes planus 
warrant a noncompensable rating when the symptoms are 
relieved by a built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate unilateral or bilateral pes 
planus where the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  

In this case the RO has assigned a noncompensable rating for 
bilateral pes planus separate and distinct from the rating 
for residuals of excisions of exostoses from the dorsum of 
the feet.  Even assuming that this is appropriate, and not in 
violation of the rule prohibiting pyramiding under 38 C.F.R. 
§ 4.14 (1998), no higher rating is shown to be warranted, 
despite the subjective complaints of pain in the feet, in 
light of the absence of clinical findings reflecting greater 
disability than the ratings assigned.  

A noncompensable rating has been assigned for residuals of 
back injuries under 38 C.F.R. § 4.71a, DC 5295 (1998) for 
lumbosacral strain which provides for a noncompensable rating 
when there are slight subjective symptoms only and a 10 
percent rating when there is characteristic pain on motion.  
The most recent examination found full range of motion of the 
low back and while the veteran has complained of low back 
pain, it is not shown that he has pain on motion or even 
muscle spasm.  

A noncompensable rating is assigned for an unspecified 
nervous condition under DC 9410.  The criteria for rating a 
psychoneurosis changed effective November 7, 1996, several 
months after the rating action which denied pension benefits.  

Under the criteria in effect prior to November 7, 1996, a 
noncompensable evaluation is warranted when the veteran has 
neurotic symptoms which may somewhat adversely affect 
relationships with others but do not cause impairment of 
working ability.  Under the criteria which became effective 
November 7, 1996, a mental condition which has been formally 
diagnosed, but the symptoms of which are not severe enough 
either to interfere with occupational and social function or 
to require continuous medication warrants a noncompensable 
evaluation.  In this case, the 1996 examination found no 
psychiatric abnormalities.  Rather, the veteran is not shown 
to have been treated, at least in recent years, for 
psychiatric disability.  

The veteran was treated in the past for drug and alcohol 
abuse.  However, the RO has properly determined that these 
disabilities are due to willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) provides that alcohol abuse is considered 
willful misconduct (thus precluding pension benefits) but 
that "[o]rganic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  38 C.F.R. 
§ 3.301(c)(3) contains similar language applicable to drug 
abuse.  Therefore, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be considered as a disability for purposes 
of pension benefits.  

The veteran has also been assigned a noncompensable rating 
for a growth in the groin area under 38 C.F.R. § 4.1147, DC 
7338 (1998) as analogous to an inguinal hernia.  However, no 
actual herniation is shown and no active pathology or 
disabling symptoms are demonstrated.  His epistaxis has been 
rated noncompensable, as analogous to anemia under 38 C.F.R. 
§ 4.117, DC 7700 (1998) which provides for a noncompensable 
rating when hemoglobin is 10gm/100ml or less, and the 
disorder is asymptomatic.  In this case, there is no evidence 
of subnormal hemoglobin levels and his epistaxis, which was 
episodic in the past, is no longer active.  

The veteran's headaches are also assigned a noncompensable 
rating under 38 C.F.R. § 4.124, DC 8100 (1998), for migraine 
headaches, which provides for a 10 percent rating when there 
are characteristic prostrating attacks averaging one in 2 
months over last several months and for a noncompensable 
rating when there are less frequent attacks.  Here, while the 
veteran has taken Tylenol #3, this medication provides relief 
and there is no objective evidence that the headaches are 
prostrating.  

Hence, the Board concludes that the individual ratings and 
the combined evaluation of 20 percent, are adequate and that 
the veteran's disabilities do not meet the percentage 
requirements for the purposes of a total rating for pension.  

In light of the above-cited clinical findings, the Board has 
also determined that the veteran does not meet any of the 
"average person" tests provided under the provisions of 38 
U.S.C.A. § 1502(a)(1).  The Board further concludes that the 
veteran does not have any of the various combinations of 
permanent, functional or sensory impairment (including a 
permanent loss of both hands or both feet) which would 
entitle him to a presumption of permanent and total 
disability pursuant to 38 C.F.R. §§ 3.340(b) and 4.15.  

Pursuant to 38 C.F.R. § 4.16, as incorporated into 38 C.F.R. 
§ 4.17, when percentage requirements are not met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability for the purpose of pension 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of disability.  These percentage requirements are of a single 
disability ratable as 60 percent or more, or as a result of 
two or more disabilities, providing at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

As is evidenced by the above discussion of the evaluations 
warranted for the veteran's documented chronic disabilities, 
the veteran does not meet any of the percentage requirements 
contained in 38 C.F.R. § 4.16.  That is, he does not have a 
single disability evaluated at least 60 percent disabling 
under the Rating Schedule, and the combined evaluation 
warranted for his multiple disabilities is not at least 70 
percent. 

38 C.F.R. § 3.321(b)(2) provides that where the evidence of 
record establishes that an applicant for pension is basically 
eligible fails to meet a disability requirement based on the 
percentage standards of the Rating Schedule, but is found to 
be unemployable by reason of his or her disability or 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  

In this regard, the veteran has both the education and 
training in fields which provide a background for more 
sedentary employment than the work which he has most 
frequently performed in maintenance.  

The evidence shows that he was born in 1954 and has three 
years of college education and occupational experience in 
both maintenance and in a clerical field but has not worked 
since 1995.  

The Board points out that while the veteran's disabilities 
may prevent him from performing certain activities, the 
record does not contain clinical findings which support a 
conclusion that these disabilities, either individually or 
collectively, are severe enough to permanently preclude all 
types of gainful employment.  

None of his medical problems are shown to require ongoing 
medical care which would significantly interfere with 
employment.  Nor is it shown that they would result in an 
unusual amount of time lost from work, if the veteran were to 
be employed.  

Thus, the Board finds that the veteran is not permanently and 
totally disabled or unemployable at the present time as a 
result of his diagnosed disabilities.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4. 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claims, in which case that claims are denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

A compensable rating for pseudofolliculitis barbae is denied.  

A permanent and total disability rating for pension purposes 
is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

